Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 29 December 2020. Claims 1, 8, and 14 have been amended. Claims 4-5 were previously canceled. Claims 1-3 and 6-21 currently pending and have been examined.

Allowable Subject Matter
Claims 1-3 and 6-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The subject matter at is in the claims has been amended and clarified to distinguish from the art of record. When considered as individual elements, various aspects are known and well-established. Determining medical sensor relevance in order to select a sensor to shut off for patient comfort is known in the art. The use of generative and discriminative classifiers to determine sensor relevance is also known in the art. However, these features, when considered as an ordered combination of elements, along with training a machine learning system by deliberately turning off inputs in a systematic way to train the generative classifier and then performance after turning off inputs is compared to the discriminative classifier, is not understood to be obvious from the art of record. The particular manner of training the machine learning model by comparing the results of a generative and a discriminative classifier is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626